Title: From Thomas Jefferson to the Commissioners of the Federal District, 17 December 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia Dec. 17. 1792.

Knowing that there was a Mason here (Traquair) who was in the practice of importing workmen in his own line from Edinburgh, I took occasion to enquire of him whether it might not be possible for you to have some imported thro the means of his correspondent, whom he represented as having both address and zeal to forward his countrymen to this country to which he means after some time to come himself. He is of opinion that this person can and will forward numbers to you if desired, and that he will be contented with the customary premium of a guinea a head for all sent, which he supposes will cover the little expences he may be at. Their passage will be to be paid, and he expects the wages of good plain workmen will be about 30. guineas a year and their board. The best workmen, that is, such as can carve a Capital will be higher. He thinks he can send common labourers also. If you think proper to try this chance, Mr. Traquair will become the channel of inducing his friend to engage in it.—A thought strikes me here, which I will venture. Traquair is a capital stone cutter here. If you are in want of such a one, possibly inviting him to Washington under pretext of consulting about the importation of workmen, he might on sight of the place, be induced to move all his hands there. The experiment would cost you his expences there and perhaps daily pay. I have the honor to be with great esteem Gentlemen your most obedt. humble servt

Th: Jefferson

 